                                           Case 4:21-cv-02649-YGR Document 8 Filed 05/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREGORY L. BROWN,                                    Case No. 21-cv-02649-YGR (PR)
                                                        Petitioner,                           ORDER DISMISSING PETITION AS
                                   8
                                                                                              SUCCESSIVE
                                                 v.
                                   9

                                  10     M. ATCHLEY, Warden,
                                                        Respondent.
                                  11

                                  12          Petitioner, a state prisoner, filed this pro se petition for writ of habeas corpus pursuant to
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 2254 challenging his 1995 conviction, and he also filed an application for leave to

                                  14   proceed in forma pauperis. In 1995, Petitioner was sentenced to fifty-six years to life in state

                                  15   prison, following his conviction of conspiracy to commit first degree murder and attempted first

                                  16   degree murder. Dkt. 1 at 1-2. The Court notes that Petitioner has filed previous petitions for a

                                  17   writ of habeas corpus with this Court, challenging the same conviction and sentence. See Case

                                  18   Nos. C 98-02013 MMC (PR), C 14-4497 YGR (PR), C 20-3405 YGR (PR). In Petitioner’s first

                                  19   federal habeas action, Case No. C 98-02013 MMC (PR), Judge Maxine M. Chesney denied the

                                  20   petition on the merits. See Dkt. 28 in Case No. C 98-2013 MMC (PR). His two previous efforts

                                  21   to file a successive federal habeas petition in this Court were denied in 2016 (Case No. C 14-4497

                                  22   YGR (PR)) and 2020 (Case No. C 20-3405 YGR (PR)). See 28 U.S.C. § 2244(b). In 2018, the

                                  23   United States Court of Appeals for the Ninth Circuit denied Petitioner’s application for leave to

                                  24   file a second or successive habeas petition. See id.

                                  25                                              DISCUSSION

                                  26          The Court finds the present petition is another second or successive petition attacking the

                                  27   same conviction and sentence as Petitioner’s prior federal habeas petitions. A second or

                                  28   successive petition containing new claims may not be filed in the district court unless Petitioner
                                           Case 4:21-cv-02649-YGR Document 8 Filed 05/06/21 Page 2 of 2




                                   1   first obtains from the United States Court of Appeals an order authorizing the district court to

                                   2   consider the petition. 28 U.S.C. § 2244(b)(3)(A). Petitioner has not done so. Accordingly, this

                                   3   petition is DISMISSED without prejudice to filing a new habeas action if Petitioner obtains the

                                   4   necessary order.

                                   5                                             CONCLUSION

                                   6          For the foregoing reasons, the petition is DISMISSED pursuant to 28 U.S.C. § 2244(b).

                                   7   Based solely on Petitioner’s lack of financial resources, his application for leave to proceed in

                                   8   forma pauperis is GRANTED. Dkt. 6.

                                   9          The Clerk of the Court shall terminate all pending motions as moot, including his motion

                                  10   for appointment of counsel (dkt. 4), and close the file.

                                  11          This Order terminates Docket Nos. 4 and 6.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 6, 2021

                                  14
                                                                                             JUDGE YVONNE GONZALEZ ROGERS
                                  15                                                         United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
